
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14.7



EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of
January 1, 2002, by and between PACIFIC CREST CAPITAL, INC., a Delaware
corporation (herein after referred to as "EMPLOYER") and KIMBERLEE VON DISTERLO
(hereinafter referred to as "EMPLOYEE"), on the following terms and conditions:

        1.    TERM OF AGREEMENT; DUTIES

        (a)  Term. EMPLOYER hereby agrees to employ EMPLOYEE as the Senior Vice
President of EMPLOYER for a two year period, commencing on the date hereof, and
EMPLOYEE hereby agrees to accept such employment for such period, subject to
earlier termination under the circumstances provided herein. The term of this
Agreement shall be extended automatically to cover successive periods of one
year each unless, at least one year prior to the end of the original or any
renewal term hereof, EMPLOYEE gives written notice to the President of EMPLOYER,
or EMPLOYER gives written notice to EMPLOYEE, of an intent to terminate this
Agreement at the end of such term.

        (b)  Duties. EMPLOYEE, subject to the direction and control of the Board
of Directors, shall devote all of EMPLOYEE'S productive time, attention and
energies to discharging, and shall perform, such executive duties and managerial
responsibilities as may from time to time be specified by EMPLOYER, and will use
EMPLOYEE'S best efforts to promote the interest of EMPLOYER and its subsidiaries
and affiliates and the performance of such duties and responsibilities shall be
EMPLOYEE'S exclusive employment for compensation; provided, however, that
nothing herein contained shall be deemed to limit EMPLOYEE'S right to make
passive investments in non-affiliated companies.

        (c)  Extension of Term of Employment Upon Certain Corporate Changes. For
purposes of this paragraph (c), "Extension Date" shall mean the effective date
of a transaction pursuant to which (i) EMPLOYER ceases to be an independent
publicly owned corporation, (ii) all or substantially all of the assets of
EMPLOYER (including by not limited to the stock of EMPLOYER'S subsidiaries) are
sold, (iii) all or substantially all of the assets, or a majority of the
outstanding capital stock, of Pacific Crest Bank are sold to a purchaser which
is not controlled by EMPLOYER, (iv) EMPLOYER is merged with or into another
corporation which is to be the surviving corporation, or (v) a majority of the
outstanding capital stock of EMPLOYER becomes owned or held, directly or
indirectly, in such transaction or series of transactions by a person or entity
other than EMPLOYER, its subsidiary or affiliate, or by a "group" as such term
is defined in Rule 13 d-1 of the Securities and Exchange Act of 1934, which
prior to such transaction or series of transactions did not include EMPLOYER,
its subsidiaries or affiliates. Notwithstanding paragraph (a) of this Section 1,
the term of employment hereunder shall automatically be extended on the first to
occur of any Extension Date. On such Extension Date, the term of employment
hereunder shall be extended to cover the two-year period commencing on such
Extension Date.

        2.    COMPENSATION. EMPLOYER shall compensate EMPLOYEE for the services
to be rendered by EMPLOYEE hereunder during the term of EMPLOYEE'S employment,
including all services to be rendered as an officer and executive of EMPLOYER,
its subsidiaries and affiliates, at an annual base rate to be determined from
time to time, and in no event less frequently than annually, during the term of
this Agreement as follows (the "Base Rate"):

        (a)  The Base Rate shall be $95,184 per year during the period from the
date hereof through December 31, 2002; and

1

--------------------------------------------------------------------------------

        (b)  The Base Rate for each subsequent calendar year or portion thereof
during which this Agreement is in effect shall be no less than the Base Rate for
the prior calendar year and may be increased at the sole discretion of the Board
of Directors of EMPLOYER based on the performance of EMPLOYER and the individual
merit of EMPLOYEE.

        The applicable Base Rate shall be payable not less frequently than
monthly in accordance with the regular salary procedure from time to time
adopted by EMPLOYER. There shall be deducted from all compensation paid to
EMPLOYEE such sums, including but not limited to Social Security, income tax
withholding, employment insurance, and any and all other such deductions as
EMPLOYER is by law obligated to withhold. Notwithstanding anything to the
contrary contained herein, the salary of EMPLOYEE may be increased by the Board
of Directors of EMPLOYER but shall, for any employment year covered by this
Agreement, be at least at a Base Rate herein above set forth, plus any incentive
arrangements to be determined by the Board of Directors.

        EMPLOYEE shall be reimbursed for EMPLOYEE'S reasonable and actual
out-of-pocket expenses incurred by EMPLOYEE in performance of EMPLOYEE'S duties
and responsibilities hereunder, provided EMPLOYEE shall first furnish proper
vouchers and expense accounts setting forth the information required by the
United States Treasury Department for deductible business expenses.

        EMPLOYEE shall be entitled to participate in and shall be included in
such insurance, pension, profit sharing, stock options, stock purchase and other
employee benefit plans ("Benefit Plans") of EMPLOYER as are in effect from time
to time during the term of this Agreement for other employees of EMPLOYER who
are employed by EMPLOYER in similar executive capacities as EMPLOYEE; provided,
however, that nothing in this Agreement shall in any way require EMPLOYEE to be
covered by any Benefit Plan if EMPLOYEE'S participation is not required by the
terms of the Benefit Plan.

        3.    DISABILITY. If, on account of any physical or mental disability,
EMPLOYEE shall fail or be unable to perform under this Agreement for any period
of one hundred twenty (120) consecutive days or for an aggregate period of one
hundred twenty (120) or more days during any consecutive twelve-month period,
then and in that event EMPLOYER may, at its option, at any time thereafter, upon
written notice to EMPLOYEE, terminate the employment relationship provided for
in this Agreement. In such event, EMPLOYEE'S requirement to render services
hereunder and EMPLOYER'S requirement to compensate EMPLOYEE hereunder shall
terminate and come to an end upon the date such notice is given as if such date
were the termination of this Agreement; provided, however, that if EMPLOYER
terminates the employment relationship as a result of EMPLOYEE'S disability,
then EMPLOYEE shall be entitled to receive, as disability compensation, payments
at the Base Rate previously set forth for the remaining term of this Agreement
payable not less frequently than monthly. The option to terminate the employment
in the event of a disability herein provided is separate, distinct and
additional to any right on the part of EMPLOYER to terminate this Agreement, as
provided in Section 6 hereof. EMPLOYER may, at its option, apply for disability
income insurance and, if so, any obligation on the part of EMPLOYER to pay
EMPLOYEE any payments on account of any physical or mental disability of
EMPLOYEE as specified above, shall be credited with the amount of any payments
to EMPLOYEE under any such disability income policy but not any payments to
EMPLOYEE under any state disability insurance.

        4.    DEATH. In the event that EMPLOYEE should die during the term
hereof, this Agreement will terminate. In such event, EMPLOYEE'S personal
representative shall be entitled to receive, as a death benefit, in addition to
any other payments which EMPLOYEE'S personal representative may be entitled to
receive under any Benefit Plans, payments for a period of 12 months at the Base
Rate that would have then been payable to EMPLOYEE under this Agreement payable
not less frequently than monthly.

        EMPLOYER may maintain life insurance on the life of EMPLOYEE, in favor
of the EMPLOYER. EMPLOYEE shall have no interest whatsoever in any such policy
or policies, except as

2

--------------------------------------------------------------------------------


otherwise provided in any split dollar life insurance agreements, but EMPLOYEE
shall at the request of EMPLOYER submit to such medical examinations, supply
such information, consent to such blood tests and execute such documents as may
be required by the insurance company or companies to whom EMPLOYER has applied
for such insurance.

        5.    VACATION. EMPLOYEE shall be entitled to vacation time for each
calendar year during the term of this Agreement in accordance with EMPLOYER'S
vacation policy for senior management executives from time to time in effect.

        6.    TERMINATION FOR CAUSE. The EMPLOYER shall have the unrestricted
right to discharge the EMPLOYEE at any time for cause. Cause for discharge, to
be determined in the EMPLOYER'S sole discretion, shall include, but shall not be
limited to, theft or embezzlement by the EMPLOYEE from the EMPLOYER or its
affiliates; fraud or other acts of dishonesty by the EMPLOYEE in the conduct of
the EMPLOYER'S business or the fulfillment of EMPLOYEE'S assigned
responsibilities hereunder; gross neglect by the EMPLOYEE of EMPLOYEE'S duties
hereunder; the EMPLOYEE'S conviction of, or plea of nolo contendere to, any
felony or any crime involving moral turpitude; the EMPLOYEE'S failure to follow
the lawful and reasonable instructions of the Board of Directors of EMPLOYER or
the President; or any material breach by the EMPLOYEE of any term, provision or
covenant of this Agreement. The occurrence of any event constituting cause for
discharge shall permit but not require the EMPLOYER to terminate the EMPLOYEE
for cause; provided, however, that the EMPLOYER'S decision not to terminate the
EMPLOYEE upon the occurrence of an event constituting cause for discharge shall
not operate as a waiver of its rights provided in this Section 6 or otherwise.
The decision to so terminate the EMPLOYEE, to impose lesser discipline, to take
other action, or to take no action in response to any such occurrence shall be
in the EMPLOYER'S sole and exclusive discretion.

        If the EMPLOYER terminates the EMPLOYEE for cause, the EMPLOYER shall be
obligated to provide to the EMPLOYEE only the Base Rate salary provided for in
Section 2 through the date of termination of the EMPLOYEE at the rate in effect
on the date of such termination of the EMPLOYEE.

        7.    CONFIDENTIAL INFORMATION; COMPETITION.

        (a)  EMPLOYEE acknowledges that, in the course of employment hereunder,
EMPLOYEE has and will become acquainted with confidential information belonging
to EMPLOYER. This information may relate to persons, firms and corporations
which are or become customers or accounts of EMPLOYER or of a subsidiary or
affiliate of EMPLOYER during the term of this Agreement. None of the
confidential information which EMPLOYEE may have or may obtain prior to the
termination of this Agreement shall be disclosed to any other person either
before or after the termination of the Agreement without the prior written
permission of EMPLOYER, except such disclosures as may be necessary to the
performance by EMPLOYEE of EMPLOYEE'S duties hereunder or unless such
information is a part of the public domain, is within the prior knowledge of any
such other person or is published anywhere without EMPLOYEE'S fault. EMPLOYEE
shall return all tangible evidence of all such confidential information to
EMPLOYER prior to or at the termination of EMPLOYEE'S employment.

        (b)  EMPLOYEE expressly convenants and agrees that for a period of two
years after the date of termination of EMPLOYEE'S employment with EMPLOYER,
EMPLOYEE will not, acting alone or in conjunction with others, directly or
indirectly, solicit business of any type engaged in by EMPLOYER (or any
subsidiary or affiliate of EMPLOYER) from any person or business which is an
account, customer of client of EMPLOYER (or any subsidiary or affiliate of
EMPLOYER), or induce or attempt to influence any such account, customer or
client to curtail or cancel its business with EMPLOYER (or any subsidiary or
affiliate of EMPLOYER).

3

--------------------------------------------------------------------------------




        (c)  Because the remedy at law for any breach of the provisions of this
Section 7 would be inadequate, EMPLOYEE hereby consents to the granting, by any
court having jurisdiction and without the necessity of providing actual monetary
loss, of an injunction or other equitable relief enjoining any breach of such
provisions.

        (d)  EMPLOYEE and EMPLOYER recognize that the laws and public policies
of the various states of the United States may differ as to the validity and
enforceability of covenants and undertakings similar to those set forth in
paragraph (b) of Section 7. It is the intention of EMPLOYER and EMPLOYEE that
the provisions of paragraph (b) of Section 7 shall be enforced to the fullest
extent permissible under the laws and public policies of each state and
jurisdiction in which such enforcement is sought, and the unenforceability (or
the modification to conform to such laws or public policies) of any provisions
of such paragraph shall not render unenforceable, or impair, the remainder of
the provisions of such paragraph. Accordingly, if any provisions of such
paragraph shall be determined to be invalid or unenforceable, either in whole or
in part, under the laws or public policies of any state or jurisdiction in which
enforcement is sought, as to such state or jurisdiction the provisions of such
paragraph shall be deemed amended to delete or modify, as necessary, the
offending provision and to alter the balance hereof in order to render it valid
and enforceable in such state or jurisdiction.

        (e)  Notwithstanding any termination of EMPLOYEE'S employment, all of
the covenants and agreements of EMPLOYEE under this Section 7 shall continue in
full force and effect in accordance with the terms hereof, even if such
termination is for cause pursuant to Section 6.

        8.    NOTICES. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be deemed to have
been given at the time delivered, if personally delivered, or twenty-four hours
after deposit thereof for mailing at any general or branch United States Post
Office enclosed in a registered or certified postpaid envelope and addressed to
either EMPLOYER or EMPLOYEE as the case may be, at 30343 Canwood Street, Agoura
Hills, California 91301. The parties hereto may designate a different place at
which notice shall be given, provided, however, that any such notice of change
of address shall be effective only upon receipt.

        9.    ENTIRE UNDERSTANDING. This Agreement sets forth the entire
understanding of the parities hereto with respect to the subject matter hereof
and no other representations, warranties or agreements whatsoever have been made
to EMPLOYEE, except any such incentive arrangements as may be set forth in a
written Bonus Plan applicable to EMPLOYEE. This agreement shall not be modified,
amended, or terminated except by another instrument in writing executed by the
parties hereto.

        10.  GOVERNING LAW. This Agreement and all rights, obligations and
liabilities arising hereunder shall be construed and enforced in accordance with
the laws of the State of California.

        11.  ATTORNEY'S FEES. In the event it becomes necessary to commence any
proceeding or action to enforce the provisions of this Agreement, the Court
before whom the same shall be tried may award to the prevailing party all costs
and expenses thereof, including but not limited to reasonable attorney fees, the
usual, customary and lawfully recoverable Court costs, and all other expenses in
connection therewith.

4

--------------------------------------------------------------------------------


        The parities hereto have executed this Agreement on the day and year
first above written.

    "EMPLOYEE"
 
 
/s/  KIMBERLEE VON DISTERLO      

--------------------------------------------------------------------------------

KIMBERLEE VON DISTERLO
 
 
"EMPLOYER"
 
 
PACIFIC CREST CAPITAL, INC.
 
 
By:
 
/s/  GARY WEHRLE      

--------------------------------------------------------------------------------

GARY WEHRLE
Title: Chairman of the Board

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14.7
EMPLOYMENT AGREEMENT
